Fourth Court of Appeals
                               San Antonio, Texas
                                   September 10, 2014

                                  No. 04-14-00621-CV

                         IN THE INTEREST OF C.J.T., a child,

                From the 49th Judicial District Court, Zapata County, Texas
                                  Trial Court No. 7,848
                       Honorable H. Paul Canales, Judge Presiding


                                     ORDER
        The District Clerk’s Request to be Exempt from E-Filing is GRANTED. The District
Clerk is allowed to paper file in this appeal.

                                                 _________________________________
                                                 Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of September, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court